Citation Nr: 0837425	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  07-14 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
osteoarthritis of the lumbar spine. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Todd M. Gillett, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1992 to 
October 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2005 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Anchorage, 
Alaska.  

In a January 2005 rating decision, the RO denied the 
veteran's claim for service connection for a low back 
disability.  The veteran filed a timely Notice of 
Disagreement (NOD) in April 2005, and, subsequently, in an 
October 2005 rating decision and November 2005 notice of 
decision, from which this appeal follows, the RO granted 
service connection for osteoarthritis of the lumbar spine and 
assigned a noncompensable rating.  The veteran filed a timely 
NOD, disagreeing with the noncompensable rating, in July 2006 
and, subsequently, in March 2007, the RO provided a Statement 
of the Case (SOC).  Thereafter, in May 2007, the veteran 
filed a timely substantive appeal.  In December 2007, the RO 
reevaluated the veteran's claim in both a rating decision and 
Supplemental Statement of the Case (SSOC), assigning a 10 
percent compensable rating, effective from the date of 
receipt of the veteran's initial claim for benefits.  

In accordance with the veteran's request, a hearing was held 
before the Board, sitting at the RO, in May 2008, a 
transcript of which is of record.  


FINDINGS OF FACT

1.  All evidence necessary to decide the veteran's claim for 
an initial rating in excess of 10 percent for his lumbar 
osteoarthritis has been obtained; the veteran has been 
provided notice of the evidence necessary to substantiate 
this claim and has been notified of what evidence he should 
provide and what evidence the VA would obtain; there is no 
indication that the veteran has evidence pertinent to this 
claim that he has not submitted to the VA.

2.  From August 23, 2004 to July 16, 2007, the veteran's 
service-connected low back disability was manifested by 
osteoarthritis of the lumbar spine and pain while lifting and 
carrying objects; the combined range of motion of the 
thoracolumbar spine was significantly greater than 120 
degrees and there is no additional limitation of motion or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour, nor is there X-ray evidence of a 
vertebral body fracture with loss of 50 percent of more of 
height.

3.  From July 17, 2007, the veteran's osteoarthritis of the 
lumbar spine has been manifested by pain and a limitation of 
forward flexion of the thoracolumbar spine that more nearly 
approximates to 60 degrees with consideration of pain; 
forward flexion is far greater than 30 degrees and the 
combined range of motion of the thoracolumbar spine is 
greater than 120 degrees; there is no medical evidence of 
ankylosis of the thoracolumbar spine, nor is there X-ray 
evidence of a vertebral body fracture with loss of 50 percent 
of more of height.  


CONCLUSIONS OF LAW

1.  From August 23, 2004 through July 16, 2007, the criteria 
for a rating in excess of 10 percent for lumbar 
osteoarthritis have not been met.  38 U.S.C.A §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 
5003, 5242 (2007).

2.  From July 17, 2007, the criteria for a staged rating of 
20 percent for lumbar osteoarthritis, but no greater than 20 
percent, have been met.  38 U.S.C.A §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.1-4.16, 
4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5242 
(2007).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of the VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.
 
a.  Duty to Notify.  The VA has a duty to notify the veteran 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to 
meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), VCAA notice must: (1) inform the claimant about the 
information and evidence necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that the VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Additionally, on March 3, 2006, the Court of Appeals for 
Veterans' Claims (Court) issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484, 486 (2006), that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim.  Those five elements include: (1) the 
veteran's status; (2) the existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of disability; and (5) the effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require the VA to review the 
information and the evidence presented with the claim, and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  This notice must also inform the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service-connection is granted.  
Id.

In an August 2004 notice letter, sent by the RO, the veteran 
was informed about the information and evidence not of record 
that was necessary to substantiate his claim; the information 
and evidence that the VA would seek to provide; and the 
information and evidence the claimant was expected to 
provide.  However, this letter did not inform the veteran 
about the evidence and information needed to establish 
disability ratings and effective dates, as outlined in 
Dingess.  This error, with respect to the Dingess notice 
requirements, raises a presumption of prejudicial error, but 
such error is rebutted by the record.  The RO cured the 
defect by providing the veteran with a notice outlining all 
of the Dingess elements, included with the March 2007 SOC, 
followed by a re-adjudication of the veteran's claim, as 
demonstrated by the December 2007 rating decision and SSOC.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) 
(validating the remedial measures of issuing fully compliant 
VCAA notification and re-adjudicating the claim in the form 
of a statement of the case to cure timing of notification 
defect).

The Board is cognizant of Vazquez-Flores v. Peake, 22 Vet 
App. 137 (2008), which pertains to more specific notice of 
the criteria necessary for an increased rating.  However, 
since the claim on appeal is a downstream issue from that of 
service connection, Vasquez notice is not required.  See 
VAOPGCPREC 8-2003 (Dec. 22, 2003); Dingess v. Nicholson, 19 
Vet. App. 473, 491 (2006).  In Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007), the Court held that when the VA has granted 
a service connection claim and the veteran thereafter in his 
notice of disagreement challenges the rating assigned, as 
here, a duty to provide VCAA notification as to the higher 
rating issue does not attach because the higher rating 
challenge does not technically constitute a "claim" which 
would trigger VCAA notice duties.  Dunlap, supra , at 117 
(holding that "[w]hen [the claimant] filed his notice of 
disagreement after his service-connection award, his claim 
had been more than substantiated, and section 5103(a) 
[notice] was no longer required").  In Goodwin v. Peake, 22 
Vet. App. 128 (2008), the Court reaffirmed its holding in 
Dunlap by reiterating "where a claim has been substantiated 
after the enactment of the VCAA, [the veteran] bears the 
burden of demonstrating any prejudice from defective VCAA 
notice with respect to the downstream elements."  Goodwin, 
supra at 137.  Although Goodwin dealt with an earlier 
effective date claim, the Board notes that the establishment 
of a disability rating is also a downstream element. 

It is also pertinent to note that the evidence does not show, 
nor does the veteran contend, that any notification 
deficiencies, with respect to either timing or content, have 
resulted in prejudice.  While the veteran does not have the 
burden of showing prejudice, the fact that the record raises 
no plausible showing of how the essential fairness of the 
adjudication was affected is pertinent.

b.  Duty to Assist.  The Board also finds that all necessary 
assistance has been provided to the veteran.  The evidence 
related to this appeal includes a transcript of a Board 
hearing and the reports of two VA medical examinations 
provided for the veteran.  Based on a review of the evidence, 
the Board finds that there is sufficient competent evidence 
to make a decision on the claim.  Therefore, there is no duty 
to provide another examination or medical opinion.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).
 
In view of the foregoing, the Board finds that the VA has 
fulfilled its duty to notify and assist the veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).
 
II.  Increased Rating

a.  Factual Evidence.  The veteran essentially contends that 
his back disability has been more disabling than the 10 
percent rating assigned by the RO.  The pertinent evidence in 
this matter consists of VA medical records, two VA medical 
examinations, statements provided by the veteran, and his May 
2008 testimony before the Board. 

A September 2004 VA medical record, detailing the results of 
an X-ray, reported mild osteoarthritis of the veteran's 
lumbar spine.

A September 2005 VA medical examination was given to assess 
the extent of the limitation of motion of the veteran's 
lumbar spine due to the diagnosed lumbar osteoarthritis.  
Prior to the physical examination, the veteran stated that he 
experienced pain occasionally while sitting, walking, or 
bending over to pick up objects.  He indicated that this 
would occur every day and last for a few minutes.  He had not 
been prescribed any periods of bed rest, had not missed work 
over the past year, and indicated that the pain did not 
interfere with his employment or any activities of daily 
living.  He stated that he liked to exercise occasionally by 
playing basketball.  He reported no loss of bowel or bladder 
control and no radiating pain.  A contemporaneous X-ray 
showed healed compression fractures of T12, L1; and slight to 
moderate osteochondrosis of the lower thoracic and upper 
lumbar spine.  

As written in the September 2005 VA examination report, the 
physical examination findings, detailing the range of motion 
of the veteran's thoracolumbar spine, were as follows: full 
rotation measured through the shoulders left equals right, 90 
degrees; lateral flexion, left equals right, 35 degrees; 
extension, 20 degrees; and flexion, "9" degrees.  The 
examiner specifically noted that the physical examination was 
"normal".  Given the latter assessment and with 
consideration of Note (2) of the General Rating Formula for 
Diseases and Injuries of the Spine, found at 38 C.F.R. 
§ 4.71a, which states that normal forward flexion of the 
thoracolumbar spine is 90 degrees, along with the history 
obtained from the veteran at that time indicating that his 
low back disorder, while manifested by pain, did not 
interfere with his work or any activities of daily living, 
the Board finds that the examiner's reported finding of 9 
degrees of forward flexion, which would obviously result in a 
profound limitation of any activity involving the back, was a 
typographical error and the actual range of forward flexion 
was 90 degrees.  

A July 2007 VA medical examination indicated that the veteran 
felt constant pain in his lumbar area, describing it as an 
aching, squeezing feeling.  The pain was located in the 
center of the lumbar region, extending out to both sides.  He 
said that it felt worse after sitting for prolonged periods 
or after sleeping, and felt better after he was able to move 
around and stretch.  Sharp and severe back pains would occur 
every four to six weeks after heavy work such as lifting.  
When this pain would occur, the veteran reportedly would 
reduce his activities for a day or so until it improved.  He 
said that he had not missed any work due to this condition 
because he could not afford so to do.  He denied any 
noticeable radiation of pain to the extremities, numbness, or 
weakness in the extremities.

The physical examination indicated that the veteran exhibited 
an antalgic gait due to a diagnosed painful right knee.  
Muscle spasms were noted on the right side of the spine, 
tenderness was noted throughout, as well as pain with motion.  
The physical examination's range of motion findings were as 
follows: 0 to 90 degrees of forward flexion with pain from 65 
degrees to 90 degrees; 0 to 30 degrees of extension without 
pain; 0 to 30 degrees of bilateral flexion without pain; and 
0 to 30 degrees of bilateral rotation with pain from 20 
degrees to 30 degrees bilaterally.  The examiner reported 
that the veteran experienced pain on active and passive 
forward flexion, and bilateral rotation; and that, in these 
instances, such pain was noted after repetitive use.  The 
examiner indicated that, in making his conclusions, he had 
reviewed the claims file and the September 2005 X-ray report.  
The impression was degenerative arthritis of the lumbar 
spine, associated with lumbar osteoarthritis.  The examiner 
found that the veteran's pain would cause significant effects 
on his usual occupations, due to problems with lifting and 
carrying.  He also stated that the condition would have a 
moderate effect on the veteran's ability to perform chores 
and play sports; and a mild effect on his ability to 
exercise.  

At the May 2008 hearing before the Board, the veteran's 
representative stated that the veteran had lost two jobs, 
working as a dishwasher, due to his disorder.  He also 
indicated that the veteran was currently working as a cook at 
a restaurant where he would have to take frequent breaks, 
approximately five minutes every two hours, due to pain in 
his back.  See Hearing Transcript at 3.  The veteran 
testified that he did not miss work due to his financial 
needs and that he lived with the pain.  See id. at 5.  He 
also reported that he had pain across his back and muscle 
spasms, especially in the morning, but said that it did not 
radiate down either leg, or evidence itself as a burning 
sensation or shooting pains.  See id. at 8-9.  

b.  Law and Regulations.  38 U.S.C.A. § 1155 sets forth 
provisions governing disability ratings, and it directs the 
Secretary to "adopt and apply a schedule of ratings of 
reductions in earning capacity from specific injuries or 
combination of injuries."  The schedule of ratings must 
provide for ten grades of disability, and no more, ranging 
from 10 percent to 100 percent in 10 percent intervals, upon 
which the payments of compensation shall be based. 38 
U.S.C.A. § 1155.  In addition, "the Secretary shall from time 
to time readjust this schedule of ratings in accordance with 
experience."  38 U.S.C.A. § 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating Disabilities 
. . . for evaluating the degree of disabilities in claims for 
disability compensation . . . and in eligibility 
determinations."  The provisions contained in the rating 
schedule approximate the average impairment in earning 
capacity in civil occupations resulting from a disability.  
38 C.F.R. § 3.321(a); accord 38 U.S.C.A. § 1155 ("The ratings 
shall be based, as far as practicable, upon average 
impairments of earning capacity resulting from such injuries 
in civil occupations").  Separate diagnostic codes pertain to 
the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.

Additionally, the Board comments that where, as here, "there 
is no clearly expressed intent [by the veteran] to limit the 
appeal to entitlement to a specific disability rating for the 
service-connected condition, the . . . BVA [is] required to 
consider entitlement to all available ratings for that 
condition."  AB v. Brown, 6 Vet. App. 35, 39 (1993).

Disabilities of the spine usually are rated under the General 
Rating Formula for Diseases and Injuries of the Spine (for 
Diagnostic Codes 5235 to 5243).  Ratings under the General 
Rating Formula for Diseases and Injuries of the Spine are 
made with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 10 percent disability rating for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  A 20 percent 
disability rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent disability 
rating is assigned for forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  

Note (2) provides that, for VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The normal combined 
range of motion of the thoracolumbar spine is 240 degrees.  
See also Plate V, 38 C.F.R. § 4.71a.

When rating degenerative arthritis of the spine (Diagnostic 
Code 5242), in addition to consideration of rating under the 
General Rating Formula for Diseases and Injuries of the 
Spine, rating for degenerative arthritis under Diagnostic 
Code 5003 should also be considered.  38 C.F.R. § 4.71a.

Diagnostic Code 5003 provides that degenerative arthritis 
that is established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When there is no limitation of motion of the specific joint 
or joints that involve degenerative arthritis, Diagnostic 
Code 5003 provides a 20 percent rating for degenerative 
arthritis with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, and a 10 percent rating for 
degenerative arthritis with X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups.  Note 
(1) provides that the 20 percent and 10 percent ratings based 
on X-ray findings will not be combined with ratings based on 
limitation of motion.  Note (2) provides that the 20 percent 
and 10 percent ratings based on X-ray findings, above, will 
not be utilized in rating conditions listed under Diagnostic 
Codes 5013 to 5024, inclusive.

When there is some limitation of motion of the specific joint 
or joints involved that is noncompensable (0 percent) under 
the appropriate diagnostic codes, Diagnostic Code 5003 
provides a rating of 10 percent for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. 

When there is limitation of motion of the specific joint or 
joints that is compensable (10 percent or higher) under the 
appropriate diagnostic codes, the compensable limitation of 
motion should be rated under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a. 

The VA also must consider "functional loss" of a 
musculoskeletal disability separately from consideration 
under the diagnostic codes; "functional loss" may occur as a 
result of weakness, fatigability, incoordination or pain on 
motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The VA must consider any part of the 
musculoskeletal system that becomes painful on use to be 
"seriously disabled."  

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2007).

The Board notes that veteran has challenged the initial 
disability rating by seeking appellate review.  Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999) (noting distinction 
between claims stemming from an original rating versus 
increased rating); see also Proscelle v. Derwinski, 2 Vet. 
App. 629, 631-32 (1992) (discussing aspects of a claim for 
increased disability rating).  Separate ratings may be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" rating.  Fenderson, 12 
Vet. App. at 126.

c.  Analysis.  For the period from August 23, 2004, the date 
of receipt of the veteran's claim for benefits, through July 
16, 2007, the day before the most recent VA medical 
examination, the evidence does not indicate that the 
veteran's back disorder met the criteria for an initial or 
staged rating higher than 10 percent.  A September 2004 VA X-
ray examination showed mild osteoarthritis of the lumbar 
spine.  In September 2005, a VA medical examiner confirmed 
the diagnosis of lumbar osteoarthritis and noted that the 
veteran experienced pain upon lifting objects due to this 
disorder.  However, at that time, as explained above, a 
physical examination revealed that the veteran had 90 degrees 
of forward flexion.  The General Rating Formula for Diseases 
and Injuries of the Spine provides a 10 percent disability 
rating for a back disorder resulting in forward flexion of 
the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees.  Forward flexion to 90 degrees is 
normal and noncompensable under the cited legal authority and 
38 C.F.R. § 4.71a, Diagnostic code 5242.  The current 10 
percent rating contemplates arthritis with pain upon motion 
where, as here, the veteran is able to forward flex to 90 
degrees before the onset of any pain.  See 38 U.S.C.A. 
§ 5003; 38 C.F.R. § 4.59.  See also Lichtenfels v. Derwinski, 
1 Vet. App. 484, 488 (1991).   

The Board further notes that the medical evidence shows that 
the combined range of motion of the thoracolumbar spine was 
significantly greater than 120 degrees prior to July 17, 2007 
and there is no medical evidence of additional limitation of 
motion or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour, to include scoliosis or 
kyphosis.  There is clearly no basis to support a rating in 
excess of 10 percent based upon limitation of motion of the 
thoracolumbar spine prior to July 17, 2007.  

The Board has considered whether the medical evidence shows 
that the veteran has any additional limitation of motion due 
to pain, weakness, fatigue or other DeLuca factors.  See 
38 C.F.R. § § 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  However, there is no medical evidence to show 
additional loss of function (i.e., motion) of the lumbar 
spine due to pain or flare-ups of pain, supported by adequate 
pathology, or additional functional loss due to weakened 
movement, excess fatigability, incoordination, or flare-ups 
of such symptoms, to a degree that would support a rating in 
excess of 10 percent prior to July 17, 2007.  

Regarding the evaluation of the veteran's back disorder as of 
and following July 17, 2007, a VA physical examination on 
that day showed that the veteran's forward flexion was 
limited to 65 degrees because of pain (0 to 90 degrees 
without pain being normal).  See 38 C.F.R. § 4.40; DeLuca, 
supra.  As noted above, the General Rating Formula for 
Diseases and Injuries of the Spine provides a 10 percent 
disability rating for a disorder resulting in forward flexion 
of the thoracolumbar spine greater than 60 degrees, but not 
greater than 85 degrees.  At first blush, the limitation of 
motion to only 65 degrees is still consistent with the 
current 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5242.  According to Diagnostic Code 5242, a 20 percent 
rating is to be assigned for demonstrated forward flexion of 
the thoracolumbar spine greater than 30 degrees, but not 
greater than 60 degrees.  (Emphasis added).  However, it is 
apparent from the veteran's credible testimony that pain 
caused by his back disorder limits his ability to lift and 
carry objects.  The Board finds that the limitation of 
forward flexion of the veteran's thoracolumbar spine shown on 
July 17, 2007 more nearly approximates to 60 degrees with 
consideration of pain.  See 38 C.F.R. § 4.7 (stating that a 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating).  Thus, a 20 percent rating is warranted for the 
veteran's back disability from July 17, 2007.    

Because the medical evidence of record does not indicate that 
the veteran's back disorder met the criteria for an initial 
or staged rating in excess of 10 percent at any time prior to 
the July 17, 2007 VA medical examination, the Board finds 
that the staged 20 percent rating will be effective as of 
said date.  Fenderson, supra.  
 
The Board finds that the preponderance of the evidence is 
against a finding that the veteran's back disorder meets the 
criteria for the next highest 40 percent rating.  Diagnostic 
Code 5242, requires, in applicable part, a finding of forward 
flexion of the thoracolumbar spine of 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  As 
noted above, the July 2007 VA examination, and the Board's 
consideration of 38 C.F.R. §§ 4.7 and 4.40, found that the 
veteran exhibited forward flexion to 60 degrees but no less 
than 60 degrees and the record does not include a diagnosis 
for ankylosis of the spine.  There is no medical evidence to 
show additional loss of function (i.e., motion) of the lumbar 
spine due to pain or flare-ups of pain, supported by adequate 
pathology, or additional functional loss due to weakened 
movement, excess fatigability, incoordination, or flare-ups 
of such symptoms, to a degree that would support a rating in 
excess of 20 percent from July 17, 2007.  38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  As such, the 
Board finds that the veteran's back disorder does not meet 
the criteria for a 40 percent rating under Diagnostic Code 
5242.  

An X-ray examination in September 2005 showed healed 
compression fractures of T12 and L1, along with slight to 
moderate osteochondrosis of the lower thoracic and upper 
lumbar spine.  It is not clear that service connection is in 
effect for an old compression fracture of any part of the 
spine but, in any event, there is no X-ray evidence of a 
vertebral body fracture with loss of 50 percent of more of 
height (emphasis added) of record and, even if there was, a 
10 percent rating takers into account such a finding.  It is 
pertinent to note that, under the current or applicable 
rating criteria, a separate 10 percent rating is not allowed 
for a demonstrable vertebral body deformity.  

In summation, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 10 percent for 
lumbar osteoarthritis, from August 23, 2004 through July 16, 
2007.  Accordingly, the benefit of the doubt doctrine does 
not apply to this aspect of the appeal.  38 U.S.C.A. § 
5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant").  With consideration of 
38 C.F.R. § 4.7, the evidence supports a staged rating of 20 
percent for the veteran's low back disability, but no more 
than 20 percent, from July 17, 2007.  As the preponderance of 
the evidence is against an evaluation in excess of 20 percent 
from this latter date, the benefit of the doubt doctrine is 
not applicable to this aspect of the appeal as well.  Id. 

The VA may consider an extraschedular rating in cases that 
are exceptional, such that the standards of the rating 
schedule appear to be inadequate to evaluate a disability.  
38 C.F.R. § 3.321(b)(1) (2007).  Extraschedular ratings under 
38 C.F.R. § 3.321(b)(1) are limited to cases in which there 
is an exceptional or unusual disability picture, with such 
related factors as marked interference with employment, or 
frequent periods of hospitalization, that makes it 
impractical to apply the regular standards of the rating 
schedule.  The Board does not have the authority to assign, 
in the first instance, higher ratings on an extraschedular 
basis under 38 C.F.R. § 3.321(b)(1).  When an extraschedular 
rating may be warranted, the Board must refer the case to 
designated VA officials.  Bagwell v. Brown, 9 Vet. App. 337 
(1996).

The Board notes that the 10 and 20 percent disability ratings 
for the veteran's back disorder are based, as far as 
practicable, upon the average impairment of earning capacity 
resulting from such a disorder in a civil occupation.  See 38 
C.F.R. § 3.321(a); accord 38 U.S.C.A. § 1155.  Although the 
veteran has stated that the disorder has interfered with his 
employment, limiting his ability to lift and carry objects, 
he also has testified that he has not missed any hours of 
work at his current position due to the disorder.  The record 
also does not reflect that the veteran has been hospitalized 
for his back disorder.  Finally, the Board notes that the 20 
percent rating was based, in part, on the DeLuca criteria, 
meant to compensate the veteran for additional loss of 
function in his spine due to pain.  As such, the Board finds 
that the manifestations and effects of the veteran's back 
disorder do not necessitate referral of the rating of that 
disability to designated VA officials for consideration of an 
extraschedular rating.  














ORDER

Entitlement to an initial or staged rating in excess of 10 
percent for osteoarthritis of the lumbar spine, from August 
23, 2004 to July 16, 2007, is denied.

Entitlement to a staged rating of 20 percent, but no more 
than 20 percent, for osteoarthritis of the lumbar spine, from 
July 17, 2007, is granted, subject to the rules and 
regulations governing the payment of VA monetary benefits.





______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


